Citation Nr: 1616892	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  09-21 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1969 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In a June 2015 decision, the Board denied service connection for prostate cancer.  The Veteran appealed the June 2015 Board decision that denied service connection for prostate cancer to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in February 2016, the Court granted a February 2016 Joint Motion for Remand (JMR), which vacated and remanded the issue of service connection for prostate cancer back to the Board for development consistent with the JMR.


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides in service in Thailand.

2.  The Veteran has currently diagnosed prostate cancer, a disease presumed to be associated with herbicide exposure under VA regulatory criteria.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for prostate cancer are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The appeal of service connection for prostate cancer has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of the issue adjudicated on appeal (service connection for prostate cancer), further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Service Connection - Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Prostate cancer (as a malignant tumor) is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. §§ 3.303(b) and 3.309(a) apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as prostate cancer, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including prostate cancer, shall be presumed service connected if the certain requirements are satisfied, subject to rebuttal.  38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. § 3.307(a), (d), 3.309(e).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Prostate Cancer

The Veteran asserts that the prostate cancer is related to herbicide exposure in service.  Specifically, the Veteran alleges that he was exposed to Agent Orange while serving in Thailand at Nakhon Phanom and Ubon RTAFBs and working on aircraft that had recently returned from Vietnam and were contaminated with herbicide residue.  He also contends that the revetments where the aircraft were stored on base were sprayed with a chemical which cleared and killed the foliage and maintains that during service he was placed on temporary guard duty along the perimeter of the base.  He further indicated that, in between the guard towers and fences around the base, everything was "either destroyed or dead or totally brown," and that he believed this was due to Agent Orange.  The Veteran also alleges he was exposed to herbicides while on a temporary duty assignment (TDY) when he transported troops via aircraft and made stops in Vietnam.  

As the Board is granting the benefit sought on appeal, service connection based on the theory of presumptive service connection of a disease that is presumptively associated with exposure to herbicides (adjudicated below; 38 C.F.R. §§ 3.307, 3.309(e)), the additional theories of direct service connection (38 C.F.R. § 3.303(a),(d)), presumptive service connection based on chronic manifestations in service or continuity of symptomatology since service (38 C.F.R. § 3.303(b)), and a chronic disease that became manifest to a compensable degree within a year after service separation (38 C.F.R. §§ 3.307, 3.309) are rendered moot because the claim has been granted, so there remain no questions of law or fact as to the fully granted issue; therefore, the theories of direct service connection, and presumptive service connection based on chronic manifestations in service, continuity of symptomatology, or a chronic disease that became manifest to a compensable degree within a year after service separation will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides "questions" of law or fact).

The Board finds the evidence to be in relative equipoise on the factual question of whether the Veteran was actually exposed to herbicides during service, specifically, while stationed at Nakhon Phanom and Ubon RTAFBs in Thailand.  The Board notes that there are no specific statutes or regulations addressing claimed herbicide exposure in Thailand; however, VA has issued guidelines for considering these claims.  The VA Office of Public Health and Environmental Hazards indicates that Veterans whose service involved duty on or near the perimeters of military bases in Thailand anytime between February 28, 1961, and May 7, 1975, may have been exposed to herbicides and may qualify for VA benefits.  See http://www.publichealth.va.gov/exposures/agentorange/thailand.asp (VA Public Health Guidance).  VA has established specific procedures for verifying exposure to herbicides for Veterans who served in Thailand during the Vietnam Era.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (VA Adjudication Manual).  The VA Adjudication Manual states that, if an Air Force Veteran served on one of the RTAFBs of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown on a factual basis by his military occupational specialty (MOS), work duties, performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  Id.; see also VA Public Health Thailand Guidance.

The Veteran's personnel records confirm he served in Thailand from September 1970 to September 1971 at both Nakhon Phanom and Ubon RTAFBs and that his MOS was an aircraft maintenance specialist.  In accordance with the VA Adjudication Manual's guidance on alleged herbicide exposure in Thailand, a Memorandum for the Record titled "Herbicide Use in Thailand during the Vietnam Era" was placed in the Veteran's claims file.  This Memorandum was prepared by the VA Compensation and Pension Service (Service) following review of a listing of herbicide use and test sites outside Vietnam provided by the Department of Defense (DoD), as well as other relevant documents.  See VA Adjudication Manual.  That memorandum noted that VA reviewed official DoD documents describing use, testing, and storage of herbicides during the Vietnam Era as well as the "Project CHECO Southeast Asia Report: Base Defense in Thailand."  The CHECO report indicated that there was no tactical use of herbicides in Thailand after 1964.  However, there was sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Thus, if a Veteran's MOS or his unit was one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to pesticides and herbicides.  Security police units, especially dog handlers, were known to have walked the perimeter.

As noted, the VA Adjudication Manual lists the types of duties that may have exposed a veteran to herbicides while stationed in Thailand, and it does not indicate that a veteran, whose MOS involved aircraft maintenance, was at risk of herbicide exposure.  Additionally, the JSRRC was unable to confirm that the Veteran was assigned to temporary guard duty along base perimeters or that his duties required him, or anyone in his assigned units, to be on or near the base perimeters.  Performance reports from both bases included descriptions of his duties, and neither report indicates he performed temporary guard duty.  Moreover, the Veteran's personnel records do not confirm that he was ever assigned temporary guard duty or that he worked on the base perimeter.

Evidence in support of the Veteran's claim is included in an April 2016 letter from the Veteran's fellow serviceman, C.B., who was stationed with the Veteran in Thailand.  In pertinent part, C.B. stated that, while serving in the maintenance of aircraft, the Veteran was called upon to serve with the security police, on base perimeter.  He indicated that the base perimeter included vegetation, which was not maintained.  C.B. stated that the Veteran's mission, at that time, was to perform guard duty and related services that miliary police are known to perform.  In this regard, both the Veteran and C.B. are competent to report the Veteran's activities while serving in Thailand, and the Board finds the Veteran's statements, which are consistent with C.B.'s statements, to be credible.  See Layno, 6 Vet. App. at 469.  

For this reason, the Board resolves reasonable doubt in favor of the Veteran and finds that herbicides were used along the perimeter of the Nakhon Phanom and Ubon RTAFBs, and that the Veteran was exposed to herbicides while serving in Thailand.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Veteran is entitled to presumptions based on herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.

The Board next finds that the evidence demonstrates a current diagnosis of prostate cancer.  Private post-service treatment records show the Veteran was first found to have elevated results on prostate-specific antigen tests in November 2007.  He was diagnosed with prostate cancer in January 2008 based on a positive biopsy.  Prostate cancer is a disease associated with herbicide exposure that is subject to presumptive service connection pursuant to § 3.309(e); therefore, presumptive service connection for prostate cancer, as a disease associated with herbicide exposure under the regulatory provisions at 38 C.F.R. § 3.309(e), is warranted.


ORDER

Service connection for prostate cancer, as due to herbicide exposure, is granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


